Herbert, J. (dissenting).
I dissent. The presence of the appellant driving a bus in the public street in which bus there were two persons, called “ passengers ” by the appellant is sufficient, in my opinion, to make a prima facie case. The defense relied solely upon the testimony of the appellant. He says that he was “ sent to 135th Street and Rockaway Beach Boulevard, some party wanted to hire a parlor car and I was sent out there for them to see the bus,” but he does not explain the absence of this “ party ” who might have assisted the appellant. He says that “ two people asked to take them,” but he fails to produce the “ two people ” to show that they were not passengers for hire. I think this was necessary in view of the fact that I am of the opinion that a prima facie case was made against the appellant.
I vote to affirm.